DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 31 and 32 recites "a computer storage medium" which isdefined in the original specification page 19-20 as "A computer program product 12, 13, 42, 43 comprising a computer program 14, 15, 44, 45 and a computer readable storage means on which the computer program 14, 15, 44, 45 is stored, is also presented. 25 Fig. 7 is a schematic diagram showing some components of the MT 1. The processor 10 may be provided using any combination of one or more of a suitable central processing unit (CPU), a multiprocessor, a microcontroller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), etc., capable of executing software instructions of a computer30 program 14 stored in a memory. The memory can thus be considered to be or 20form part of the computer program product 12. The processor 10 may be configured to execute methods described herein with reference to Fig. 6. The memory may be any combination of a random access memory (RAM), and a read-only memory (ROM). The memory may also comprise persistent5 storage, which, e.g., can be any single one or combination of magnetic memory, optical memory, solid state memory or even remotely mounted memory." Therefore, leaving the description open-ended, where given the broadest reasonable interpretation, the computer storage medium may include a signal. Therefore, embodying functional descriptive material is neither a process ("actions"), machine, manufacture nor composition of matter (i.e., tangible "thing") and therefore does not fall within one of the four categories of § 101. Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claims as a whole is non- statutory, under the present USPTO Interim Guidelines, 1300 Official Gazette Patent and Trademark Office 142 (Nov. 22, 2005).
However, amending the claim to include the term "non-transitory" overcomes the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-28, 31, 32, and 34-37, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatavallabhula et al. (US Publication No. 20150271655) in view of Kaupp et al. (US Patent No. 8878889).

As to claims 15 and 31, Jatavallabhula teaches a [communication device] services in a telecommunications network, the [communication device] comprising (fig. 1, #101, #116, fig. 2, a server complex associated with or include communication device 116, and pp0021): a processor; and a memory storing instructions that, when executed by the processor (fig. 1 and fig. 2), cause the [communication device] to: receive one of an imminent peril and an emergency call from at least one other MT (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706), the call indicating an emergency state for the at least one other MT (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706, and pp0077); determine a number of MTs indicating an emergency state (fig. 1, fig. 8, pp0084, a plurality of messages received from multiple mobile communication devices to determine whether a common attacker is present in the plurality of messages or whether an attacker identified in a plurality of messages is part of a gang and pp0089, determine  a number of users in a particular area that are calling emergency help); and raise an emergency alert if the determined number of MTs indicating an emergency state exceeds a threshold (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0032). However, Jatavallabhula fails to explicitly mention that the communication device is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT.
In an analogous field of endeavor, Kaupp teaches the concept that the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41).
As to claims 16 and 25, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches the instructions further causing [communication device] to send the raised emergency alert to a dispatcher through the telecommunications network (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0032). However, Jatavallabhula fails to explicitly mention that the communication device is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT.
In an analogous field of endeavor, Kaupp teaches the concept that the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claims 17 and 34, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. However fails to explicitly teach wherein the MT is one of the number of MTs indicating an emergency state.  
In an analogous field of endeavor, Kaupp teaches wherein the MT is one of the number of MTs indicating an emergency state (fig. 1, fig. 2, emergency talk group using the PTT server). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claims 18, 26, 35, and 36, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the threshold is a number of MTs (fig. 1, pp0035, a mass emergency has occurred based upon a number of users in a particular area that are issuing emergency notifications exceeding a predetermined threshold).  
As to claims 19, 27, and 37, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the threshold is a fraction of a total number of MTs (fig. 1, pp0035, based upon a number of users in a particular area that are issuing emergency notifications exceeding a predetermined threshold.  Where an emergency affects a lot of people). However fails to explicitly mention a MCPTT group.
In an analogous field of endeavor, Kaupp teaches a MCPTT group (fig. 1, fig. 3, col. 8, lines 37-45, WCD send emergency communication to other WCD in the emergency talk group). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claim 20, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches the instructions further causing [communication device] to send an emergency alert to another MT (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0024). However, fails to explicitly mention wherein the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT, and wherein the other MT and the MT belong to different MCPTT groups.
  In an analogous field of endeavor, Kaupp teaches wherein the [communication device] is a mobile terminal, MT, for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD), and wherein the other MT and the MT belong to different MCPTT groups (fig. 1, fig. 3, col. 8, lines 37-45, WCD send emergency communication to other WCD in the emergency talk group or other destinations e.g. dispatch). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claims 21 and 28, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. However fails to explicitly mention wherein the telecommunications network is a Long Term Evolution, LTE, network.  
In an analogous field of endeavor, Kaupp teaches wherein the telecommunications network is a Long Term Evolution, LTE, network (col. 4, lines 12-17). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41). 
As to claim 22, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. However fails to explicitly mention wherein the imminent peril or emergency MCPTT call is received as an Off-network MCPTT service.  
In an analogous field of endeavor, Kaupp teaches wherein the imminent peril or emergency MCPTT call is received as an Off-network MCPTT service (col. 4, lines 12-17). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41).  
As to claim 23, Jatavallabhula in view of Kaupp teaches the limitations of the independent claim as discussed above. Jatavallabhula further teaches wherein the emergency state is determined by sensor readings made by the MTs (fig. 1, pp0025, pp0026, pp0046, sensors).  
As to claims 24 and 32, Jatavallabhula teaches an escalation server for services in a telecommunications network, the escalation server comprising: a processor; and a memory storing instructions that, when executed by the processor (fig. 1, #101, #116, fig. 2, a server complex associated with or include communication device 116, and pp0021), cause the escalation server to: receive one of an imminent peril and an emergency call from at least two proximate mobile terminals, MTs (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706, and pp0084, pp0089, detecting a number of emergencies within a predefined geographic region), the calls indicating a respective emergency state for the at least two proximate MTs (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706, and pp0084, pp0089, detecting a number of emergencies within a predefined geographic region); determine a number of MTs indicating an emergency state (fig. 1, pp0024, detect an emergency incident 120 from a mobile communication device 105, and fig. 8, #706, and pp0084, pp0089, detecting a number of emergencies within a predefined geographic region); and raise an emergency alert if the determined number of MTs indicating an emergency state exceeds a threshold threshold (fig. 1, fig. 8, pp0084, and pp0089, determining whether an amount of users are sending emergency notifications exceeds a predetermined threshold, if yes, transmit or raise mass event notification or emergency alerts, and pp0032). However, Jatavallabhula fails to explicitly mention the system for enabling Mission Critical Push to Talk, MCPTT.
In an analogous field of endeavor, Kaupp teaches the system for enabling Mission Critical Push to Talk, MCPTT (fig. 1, fig. 4, #202, the first WCD receives an incoming emergency PTT call that is originated by a third WCD). Thus it would have been obvious of one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jatavallabhula with the teachings of Kaupp to achieve the goal of efficiently and reliably providing emergency assistance to a talk group in a communication system (Kaupp, col. 3, lines 40-41).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buscemi et al. (US Patent No. 8175225), discussed the concept of preventing emergency communication system notification congestion, wherein before triggering automatic notification of other potential callers (since notification of an already-reported duplicate call can be potentially confusing to callers).  For example, if the notification threshold is set at "3" then three independent reports of the same emergency are required to allow verification of authenticity (and the collection of incident details) before automatic notification to callers in the geographic location of the emergency will take place (using the methods described herein).  Such a threshold may be automatically (i.e., algorithmically) or manually set to any numerical value (including one or zero) to account for any type of disaster (see fig. 1, and col. 3, lines 35-49).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645